DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Species I, Claim 2, filed on 5/23/22, is acknowledged.
The Restriction mailed on 3/22/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 3/22/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (3-20) or take other appropriate action.	
An Office Action on the merits of Claims 1-2 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (US 9,601,805).
Regarding claim 1, He et al teach a process of producing non-flammable quasi-solid electrolyte and electrolyte-separator for rechargeable lithium cell or a plurality of lithium cells (Abstract), said method comprising: 
A) providing at least a dry lithium cell (Col. 11, lines 6-8), each cell comprising a cathode having a cathode active material, an anode having an anode active material (Col. 11, lines 43-48), a lithium ion-permeable or porous separator (Col. 11, lines 8-10, lines 17-21, lines 48-49) electronically separating said anode and said cathode, and a protective casing, wherein said dry lithium cell is electrolyte-free or contains an initial amount of electrolyte less than a final desired amount, due to solvent removal (Col. 12, lines 42-46); 
B) injecting a liquid electrolyte into said at least a dry lithium cell to form at least a wet cell, wherein said liquid electrolyte comprises a lithium salt dissolved in a first liquid solvent having (Col. 11, lines 21-24) a first lithium salt concentration from 0.001 M to 3.0 M (mole/L); 
C) removing a portion of said first liquid solvent (Col. 12, lines 42-46) from said at least a wet cell to obtain the at least one lithium cell comprising a quasi-solid electrolyte having a final lithium salt concentration higher (Col. 6, lines 12-14; Col. 11, lines 27-28) than said first concentration and higher than 2.0 M; and 
D) optionally sealing the protective housing to produce said lithium cell or plurality of lithium cells, of high-performing electrolyte in a rechargeable lithium battery (Col. 11, lines 6-8). 
Regarding claim 2, He et al teach (Col. 11, lines 25-36) that quasi-solid electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 degree C., a vapor pressure less than 60% of the vapor pressure of said first liquid solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said first liquid solvent alone, a flash point higher than 150 degree C., or no detectable flash point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 2, 2022